DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2022 has been entered. 
 
Response to Arguments
Applicant's arguments filed 15 April 2022 have been fully considered but they are not persuasive.

Rejections under 35 USC 112(b)

By amendment, the issues under 35 USC § 112(b) have been resolved.


Rejection under 35 USC § 102 Gonin and Hoyes

Response has been found persuasive, the rejection is withdrawn



Rejections under 35 USC § 103 Brown in view of Hoyes

                The remarks take the position that the labelling of an x-direction is arbitrary between documents.  This position has not been found persuasive.  Both Brown and Hoyes are related towards orthogonal acceleration.  Figure 6 in Brown shows the x direction as perpendicular to the flight direction of ions.  Similarly, in Hoyes, the x direction is perpendicular to the flight direction (fig. 5 of Hoyes).  Because there is a reference point to establish the directions between the documents, the coordinate planes are identical.


Rejections under 35 USC § 103 Davis in view of Furuhashi or Verenchikov or Franzen

The remarks take the position that the deflector plates of Davis are only described as subjecting the ions to electrostatic deflection field which is orthogonal to the x-axis, therefore Davis does not describe how ions with initially different X-axis component velocities can ever be brought to a focus at the same time  at a given x-coordinate using the defined electrostatic deflection field of deflector plats acting only in the y-axis direction.
                This has been found unpersuasive.  Davis teaches on page 12 that “differences in flight time caused by this difference in velocities is compensated for by differences in flight times inside the plates 80,80’”  Further page 12 recites “ions at the downstream end of the beam section will undergo a smaller (downwards) deflection between plates 80,80’ on account of their stepper initial trajectories and the shorter time spent between the plates.  As a result, ions having the same mass-to-charge ratio will follow convergent trajectories and…the ions can be brought to a focus with respect to both time and space”.  That is, Davis teaches that the deflectors allow for the ions to come to a focus with respect to time and space.  It appears that the applicant is arguing the reference is non-enabling.  MPEP 716.07 recites “Since every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).”  
Lastly, as evidenced by Dresch (USPN 5,847,385) teaches “positive ions entering the ideal deflecting field are accelerated (x<0) or decelerated in z direction (x>0 instantaneously in (col. 4, lines 66-67 through col. 5, line 1).  Dresch shows in figure 1b the z direction along the length of the deflector.  The deflector of Dresch is structurally similar to the deflector of Davis.  Since Davis teaches differences in flight time may be compensated by deflector plates 80 and 80’ and Dresch is evidence that acceleration/deceleration along the length of the deflector occurs in electrostatic plates, Davis is operable because it was known that deflection in a perpendicular direction to ion travel results in acceleration or deceleration along the length of the deflector.  In the case of Davis, the more time in the deflector field is a greater acceleration in the X direction, such that ions may be focused in time and space as disclosed.
	The remarks further argue that Davis is silent as to using a wedge-shaped electric region to tilt the time front of the ions passing therethrough so as to at least partially counteract the tilting of the time front.  This has not been found persuasive.  These remarks were addressed in the Advisory action of 24 February 2022.
With regards to Franzen, the remarks take issue that Franzen does not teach the plurality of electrodes for generating a wedge shape electric field region.  Franzen was not used for teaching the wedge-shaped electric field region because such limitations are already disclosed in Davis, Franzen was merely used to show why it would be obvious to include three electrodes at different voltages.

Restriction requirement
The remarks suggest that by including the limitations of claim 38, that claim 36 should be considered.  This has not been found persuasive because claim 38 was also withdrawn.  However, if claims are found allowable, all withdrawn claims including all the limitations of the allowable claim will be subject to rejoinder.

Election/Restrictions
Newly submitted claims 41-42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 41-42 are drawn to the first and second plane being parallel to form the wedge field.  That is, these claims suggest a different species illustrated in figure 9, the elected invention requires the first and second plane to be at an angle (see for instance claim 4).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 36-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US pgPub 2013/0256524)1 in view of Hoyes (US pgPub 2014/0054454).
Regarding claim 1, Brown teaches a mass spectrometer (fig. 6) having a pulsed ion accelerator (2/3) wherein the pulsed ion accelerator is configured to receive ions travelling in a first direction between electrodes (ion beam 10 received in a first direction between 2/3).
Brown et al. differs from the claimed invention by not disclosing electrodes diverge or converge in the first direction and wherein the pulsed ion accelerator comprises at least one voltage supply arranged and configured to apply a pulsed voltage to said electrodes for generating a wedge shaped electric field that pulses ions out of the ion accelerator, wherein the ions have a time front arranged in a first plane at the time the pulsed voltage is initiated and wherein the wedge shaped electric field causes the time front of the ions to be tilted at an angle to the first plane and an ion deflector located downstream of the ion accelerator and configured to deflect the average ion trajectory of the ions, thereby tilting the angle of the time front of the ions received by the ion deflector: wherein the wedge-shaped electric field region of 6Appl. No. 16/636,877Docket No.: WAC-295WOUS Response Dated April 15, 2022Examiner: LOGIE, MICHAEL J. Reply to Office Action of December 16, 2021TC/A.U. 2881 the ion accelerator is configured to tilt the time front of the ions passing therethrough so as to at least partially counteract the tilting of the time front by the ion deflector.
Hoyes teaches electrodes diverge or converge in the first direction (fig. 2 shows parallel alignment between pusher and G1.  Figure 3 shows the misaligned planes of pusher and G1.  Therefore, electrodes converge in the first direction of ions received between electrodes of Brown.  Note electrodes additional include electrodes G2-G4) and wherein the pulsed ion accelerator comprises at least one voltage supply (Vp in figure 3) arranged and configured to apply a pulsed voltage to said electrodes for generating a wedge shaped electric field (voltage between pusher and G1 results in a wedge shaped field due to misalignment) that pulses ions out of the ion accelerator (ion in TOF region L3 in figure 3), wherein the ions have a time front arranged in a first plane at the time the pulsed voltage is initiated (Ion orientation between pusher and G1) and wherein the wedge shaped electric field causes the time front of the ions to be tilted at an angle to the first plane (ions after passing through G2 have a different isochronous plane (i.e. time front), see abstract, paragraph [0090]))
and an ion deflector (G3/G4) located downstream of the ion accelerator (G1/G2 and pulser) and configured to deflect the average ion trajectory of the ions, thereby tilting the angle of the time front of the ions received by the ion deflector([0092]-[0093], note correcting tilt of the isochronous plane is a tilting of the time front.  Moreover, since the tilted plane of ions along the z direction in figure 5 is changed from a tilted plane (case 1 or case 2) to be parallel with the detector plane, the average of ions trajectory along the z-direction is deflected by G3 and G4); and 
wherein the wedge-shaped electric field region of the pulsed ion accelerator is configured to tilt the time front of the ions passing therethrough (figs. 3-4) so as to at least partially counteract the tilting of the time front by the ion deflector (tilting of G1 and G2 is corrected by G3 and G4, thus tilt of G1/G2 can be interpreted to be a counteraction of G3/G4).
Hoyes modifies Brown by suggesting misalignment between the grid or other electrode and pusher.
Since both inventions are directed towards OA-TOF-MS, it would have been obvious to one of ordinary skill in the art to modify the grid and pusher electrode such that they are misaligned (i.e. converge or diverge) because it allows lower degree of tolerances for parallelism thus reducing the cost ([0089])
Regarding claim 2, Brown in view of Hoyes teaches wherein the pulsed ion accelerator is an orthogonal accelerator. (Hoyes, [0011], [0095] teaches correction of misalignments, thus grids misaligned as in figure 3-4)
Regarding claim 3, Brown in view of Hoyes teaches electrodes (Hoyes, pusher and G1 or G1 and G2) arranged and configured for generating said wedge-shaped electric field region therebetween (Hoyes, inherent to the misalignments of pusher and G1 or  G1 and G2 of figures 3-4) such that equipotential field lines in the wedge-shaped electric field region are angled to each other so as to form the wedge-shape (Hoyes, angled pusher/grids or other electrodes result in angled wedged-shaped equipotential field lines.  Note the grids/electrodes are angled in the instant drawings (fig. 4), thus a similar wedge-shaped equipotential line inherently exists.  Moreover, Vp is only shown to connect to G1 and G2 is shown to be at the potential of VTOF.  Since the drift tube is field free ([0088]), G2 is also held at 0V or ground.  Paragraph [0131] of the instant specification teaches the push from one electrode and ground to another electrode results in a wedge field.  Therefore, since the structure is the same the wedge field inherently exists).
Regarding claim 4, Brown in view of Hoyes teaches one or more first electrode arranged in a first plane and one or more second electrode arranged in a second plane that is angled to the first plane so as to define the wedge-shaped electric field region between the one or more first electrode and one or more second electrode (pusher and G1 or G1 and G2 of figures 3-4).
Regarding claim 6, Brown in view of Hoyes teaches wherein the electrodes for generating said wedge-shaped electric field region are arranged so that equipotential field lines of the wedge-shaped electric field extend substantially in a the first direction (field liens between pusher and G1 in Hoyes are substantially in the direction of ion introduction of Brown) and the ion accelerator is configured to pulse the ions through the wedge-shaped electric field substantially transverse to the equipotential field lines (ions pulsed transverse to the electrode direction in figures 3-4 of Hoyes)
Regarding claim 7, Brown teaches wherein the ion accelerator is arranged and configured to receive ions travelling in the first direction along a first axis (Brown as seen in figure 6) that is substantially parallel to equipotential field lines of the wedge- shaped electric field (Brown as modified by the non-parallel pusher and G1 of Hoyes seen in figures 3-4).
Regarding claim 10, Brown in view of Hoyes teaches an ion acceleration region (G3/G4,note cascading another device after the first device in paragraph [0094]) downstream of the wedge-shaped electric field region (G1/G2 Note paragraph [0093] teaches G3/G4 are situated in the field free region and paragraph [0092] teaches supplemental acceleration stage placed in the field free region.  Therefore G3/G4 are the supplemental stage downstream G1 and G2) for amplifying the time front tilt introduced by the wedge-shaped electric field ([0093] teaches Vacc is capable of being adjusted, therefore the supplementary stage is capable of amplifying the tilt by adjusting Vacc (i.e. the manner of operating a device does not differentiate apparatus claim from the prior art, see MPEP 2114 (II)) ).  
Alternatively, Regarding claim 10, Brown in view of Hoyes teaches an ion acceleration region (between G1 and G2) downstream of the wedge-shaped electric field region (between pusher and G1) for amplifying the time front tilt introduced by the wedge-shaped electric field (Figure 4 shows tilt amplified at region L3 after L2).  
Regarding claim 11, Brown in view of Hoyes teach a plurality of ion acceleration region electrodes configured to apply a static electric field in the ion acceleration region for accelerating the ions (Hoyes, Fig. 5 G3 provided with Vtof and G4 provided with detector potential see [0093], thus voltage supply inherent and paragraph [0091] teaches electrostatic method to compensate, thus static electric field).
Claim 19 is the method of claim 1 and therefore inherently taught as in the citations above.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (GB 2274197) in view of Furuhashi (US pgPub 2019/0019664) or Furuhashi in view of Davis. 
Regarding claim 1, Davis teaches a mass spectrometer (fig. 1) having a pulsed ion accelerator (32/31) wherein the pulsed ion accelerator is configured to receive ions travelling in a first direction between electrodes that diverge or converge in the first direction (ions received between converging electrodes 31/32), and wherein the pulsed ion accelerator comprises at least one voltage supply (33) arranged and configured to apply a pulsed voltage for generating a wedge shaped electric field that pulses ions out of the ion accelerator (as seen in figure 6, note page 12, lines 6-14), wherein the ions have a time front arranged in a first plane at the time the pulsed voltage is initiated (“S” in figure 6), and wherein the wedge-shaped electric field causes the time front of the ions to be tilted at an angle to the first plane (downstream ions more strongly effected than upstream ions see page 12, lines 6-14)
an ion deflector (80,80’) located downstream of the ion accelerator (30-32) and configured to deflect the average ion trajectory of the ions (as seen by arrows in figure e6), thereby tilting the angle of the time front of the ions received by the ion deflector (page 12, lines 6 through end of the page teach adjustment of downstream ions relative to upstream ions as a result of the field between 31 and 32 and compensation via deflector 80/80’); and wherein the wedge-shaped electric field region of the ion accelerator is configured to tilt the time front of the ions passing therethrough so as to at least partially counteract the tilting of the time front by the ion deflector (page 12, lines 6 through end of the page.  Since deflector plates compensate velocity adjustments at relative upstream and downstream ends of the accelerator, the accelerator could be said to equally counteract the velocity changes of the deflector).Davis teaches a pulsed voltage only applied to electrode 32, thus fails to disclose a pulsed voltage applied to said electrodes.
However, Furuhashi et al. teach a pulsed voltage applied to said electrodes ([0075]).
Furuhashi modifies Davis by suggesting a pulsed voltage applied to the push and pull electrodes.
Since both devices are directed towards orthogonal acceleration, it would have been obvious to one of ordinary skill in the art to apply the pulse to both the push and pull electrodes because it would lead to the predictable result of ion extraction.  Moreover, applying a pulse to both the pusher and pulling electrode would increase the field strength thus ensuring extraction of ions.
Alternatively, Furuhashi teaches a mass spectrometer having a pulsed ion accelerator at least one voltage supply arranged and configured to apply a pulsed voltage to said electrodes ([0075] and figure 2).
Furuhashi fails to disclose the remainder of claim 1.  However, Davis teaches such limitations as discussed above.
Davis modifies Furuhashi by providing a wedge-shaped field in the ion accelerator.
Since both inventions are directed towards OA-TOF MS, it would have been obvious to one of ordinary skill in the art to implement the wedge shaped field of Davis in the device of Furuahashi because it would compensate for differences in flight times caused by difference in velocities (page 12, lines 6-14).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Verenchikov et al. (US pgPub 2013/0206978).
Regarding claim 1, Davis teaches a mass spectrometer (fig. 1) having a pulsed ion accelerator (32/31) wherein the pulsed ion accelerator is configured to receive ions travelling in a first direction between electrodes that diverge or converge in the first direction (ions received between converging electrodes 31/32), and wherein the pulsed ion accelerator comprises at least one voltage supply (33) arranged and configured to apply a pulsed voltage for generating a wedge shaped electric field that pulses ions out of the ion accelerator (as seen in figure 6, note page 12, lines 6-14), wherein the ions have a time front arranged in a first plane at the time the pulsed voltage is initiated (“S” in figure 6), and wherein the wedge-shaped electric field causes the time front of the ions to be tilted at an angle to the first plane (downstream ions more strongly effected than upstream ions see page 12, lines 6-14)
an ion deflector (80,80’) located downstream of the ion accelerator (30-32) and configured to deflect the average ion trajectory of the ions (as seen by arrows in figure e6), thereby tilting the angle of the time front of the ions received by the ion deflector (page 12, lines 6 through end of the page teach adjustment of downstream ions relative to upstream ions as a result of the field between 31 and 32 and compensation via deflector 80/80’); and wherein the wedge-shaped electric field region of the ion accelerator is configured to tilt the time front of the ions passing therethrough so as to at least partially counteract the tilting of the time front by the ion deflector (page 12, lines 6 through end of the page.  Since deflector plates compensate velocity adjustments at relative upstream and downstream ends of the accelerator, the accelerator could be said to equally counteract the velocity changes of the deflector).
Davis teaches a pulsed voltage only applied to electrode 32, thus fails to disclose a pulsed voltage applied to said electrodes.
However, Verenchikov teaches a pulsed voltage applied to electrodes (fig. 7, 144a/144b applied to 142a and 142b).
Verenchikov modifies Davis by teaching the pulse voltage applied to both electrodes.
Since both inventions are directed towards OA-TOF-MS, it would have been obvious to one of ordinary skill in the art to apply the pulse voltages to both electrodes of Davis as done in Verenchikov because it would lead to the predictable result of ion extraction. Moreover, applying a pulse to both the pusher and pulling electrode would increase the field strength thus ensuring extraction of ions.

Claims 12 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US pgPub 2013/0256524)2 in view of Hoyes (US pgPub 2014/0054454) and further in view of Stewart et al. (US pgPub 2017/0098533).
Regarding claim 12, Brown in view of Hoyes fails to disclose the ion deflector is configured to generate a quadrupolar field for controlling the spatial focusing of the ions.
	However, Stewart teaches the ion deflector is configured to generate a quadrupolar field ([0031]-[0032] teach the tilt correction device comprises orthogonal pairs of plates, since the tilt correction device forms at least one dipole (abstract), four plates form a quadrupole.  Moreover, paragraph [0030] teaches four poles thus a quadrupole) for controlling the spatial focusing of the ions (inherent function of a quadrupole (i.e. orthogonal dipolar field (i.e. quadrupole) effect the ion focus, thus control the focus of the ions)).
	Stewart modifies the combined device by suggesting the deflector to be a quadrupole.
	Since both inventions are directed towards correction of ion tilt, it would have been obvious to one of ordinary skill in the art to substitute the cascading grids (G3 and G4) for the quadrupolar tilt corrector of Stewart because Stewart resolves the disadvantages of Hoyes discussed in paragraph [0098], thereby reducing complexity of the system, reducing cost and increasing instrument sensitivity.
	Regarding claim 43, the combined device in view of Stewart teaches wherein the mass spectrometer comprises a mirror (Stewart, fig. 1, 2), and wherein the ion deflector (40) is arranged to receive ions after they have been reflected in the ion mirror (as seen in figure 1 of Stewart).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Furuhashi or Verenchikov et al. and further in view of Franzen (US pgPub 2001/0011703).
Regarding claim 5, Davis has similar deficiencies as claim 39, thus would be obvious in view of Franzen as discussed below.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Franzen (US pgPub 2001/0011703).
Regarding claim 39, Davis teaches a mass spectrometer (fig. 1) having a pulsed ion accelerator (32/31), said ion accelerator comprising: 
a plurality of electrodes (32/31 see figure 6) and at least one voltage supply (33) arranged and configured to generate a wedge-shaped electric field region within the ion accelerator (between 32 angled relative to 31, see page 12, lines 6-14); wherein the plurality of electrodes comprises one or more first electrode arranged in a first plane (32 is tilted) and a second electrode (31) arranged in a second plane (as seen in figure 6), wherein the ion accelerator is configured to apply different voltage to the second electrode (grounded) so as to define the wedge-shaped electric field region between the one or more first electrode and the second electrode (see discussion above on page 12, lines 6-14); wherein the ion accelerator is configured to apply a pulsed voltage to at least one electrode of the ion accelerator for pulsing ions out of the ion accelerator (via pulse voltage generator 33), wherein the ions have a time front arranged in an initial plane at the time the pulsed voltage is initiated (time front “S” in figure 6), and wherein the ion accelerator is configured such that the pulsed ions pass through the wedge-shaped electric field region before leaving the ion accelerator so as to cause the time front of the ions to be tilted at an angle to the initial plane (page 12, lines 6-14)
an ion deflector (80,80’) located downstream of the ion accelerator (30-32) and configured to deflect the average ion trajectory of the ions (as seen by arrows in figure e6), thereby tilting the angle of the time front of the ions received by the ion deflector (page 12, lines 6 through end of the page teach adjustment of downstream ions relative to upstream ions as a result of the field between 31 and 32 and compensation via deflector 80/80’); and wherein the wedge-shaped electric field region of the ion accelerator is configured to tilt the time front of the ions passing therethrough so as to at least partially counteract the tilting of the time front by the ion deflector (page 12, lines 6 through end of the page.  Since deflector plates compensate velocity adjustments at relative upstream and downstream ends of the accelerator, the accelerator could be said to equally counteract the velocity changes of the deflector).Davis differs from the claimed invention by only teaching a single second electrode with a single different voltage.
However, Franzen teaches multiple second electrodes (fig. 1, 3) having different voltages ([0037]).
Franzen modifies Davis by suggesting a cylindrical or Einzel lens including three electrodes and different voltages.
Since both devices are directed towards TOF-MS systems, it would have been obvious to add additional electrodes to Davis because the cylindrical lens makes it possible to set the focusing length of the entire arrangement in the z-direction irrespective of velocity focusing ([0023]-[0024]). Note Davis also teaches the grid may be a slit electrode (page 6, lines 3-4).
Regarding claim 40, Davis teaches an ion deflector (80,80’) located downstream of the ion accelerator (30-32) and configured to deflect the average ion trajectory of the ions (as seen by arrows in figure e6), thereby tilting the angle of the time front of the ions received by the ion deflector (page 12, lines 6 through end of the page teach adjustment of downstream ions relative to upstream ions as a result of the field between 31 and 32 and compensation via deflector 80/80’); and wherein the wedge-shaped electric field region of the ion accelerator is configured to tilt the time front of the ions passing therethrough so as to at least partially counteract the tilting of the time front by the ion deflector (page 12, lines 6 through end of the page.  Since deflector plates compensate velocity adjustments at relative upstream and downstream ends of the accelerator, the accelerator could be said to equally counteract the velocity changes of the deflector).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note Gonin cited above could be an alternative to Brown.  For the sake of brevity, Gonin is not currently applied.
        2 Note Gonin cited above could be an alternative to Brown.  For the sake of brevity, Gonin is not currently applied.